Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 4, 2020

                                      No. 04-19-00677-CV

                              Graciela GARCIA and Jesus Garcia,
                                         Appellants

                                                v.

   Roberto SALINAS, Jose Lozano, and State Farm Mutual Automobile Insurance Company,
                                       Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-17-716
                          Honorable Baldemar Garza, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion of this date, this appeal is dismissed for lack of
jurisdiction. Costs of the appeal are taxed against appellants Graciela Garcia and Jesus Garcia.

       It is so ORDERED on March 4, 2020.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.

                                                 _____________________________
                                                 Michael A. Cruz, Clerk of Court